                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                       AT PADUCAH
                               CIVIL ACTION NO. 5:18-CV-190-TBR



 Z.H.,                                                                      PLAINTFF

 V.

 KENTUCKY HIGH SCHOOL
 ATHLETIC ASSOCIATION,                                                     DEFENDANT




                       MEMORANDUM AND OPINION AND ORDER

         Plaintiff (“Z”) brought suit in Marshall County Circuit Court challenging a final

administrative order issued by the Kentucky High School Athletic Association (“KHSAA”),

which made him ineligible to participate in varsity athletics at Marshall County High School for

one year. With his challenge, Z brought several constitutional claims. Based on those

constitutional claims, the KHSAA removed the case to this Court on December 13, 2018. Upon

removal, Z filed a Motion for Preliminary Injunction with the Court on December 17, 2018,

which would have allowed him to participate in varsity basketball games at Marshall County

High School during this litigation’s pendency. (R. 5). On January 3, 2019, the Court held a

hearing on Z’s Motion for Preliminary Injunction. On January 11, 2019 the Court denied that

Motion and set a telephonic conference with the Parties on January 17, 2018. During that

conference, and in the hopes of persuading the Court to reconsider its ruling on the preliminary

injunction, Z’s counsel requested permission to file further briefing with the Court pursuant to

KRS 13B.150B. (R. 25). The Court granted the request but limited briefing to only those issues


                                                  1
raised by Ky. Ret. Sys. v. Ashcraft, 559 S.W.3d 812 (Ky. 2018). Z has filed that brief with the

Court, (R. 26), and the KHSAA has responded (R. 29). For the reasons stated below, the Court

declines to reconsider it’s ruling on Z’s Motion for Preliminary Injunction. Z’s Motion remains

DENIED.



DISCUSSION

       Z argues that the Kentucky Supreme Court’s recent ruling in Ky. Ret. Sys. v. Ashcraft,

559 S.W.3d 812 (Ky. 2018) demands a different outcome with regard to whether the KHSAA’s

final order was arbitrary and capricious than the outcome this Court came to in its January 11,

2019 Opinion. It does not.

       The Court agrees with the KHSAA that Ashcraft, boiled down to its most essential

elements, allows a reviewing court to overturn an agency decision when, although the agency’s

decision was based on substantial evidence, there is overwhelming evidence to support an

opposite decision. See Ashcraft, 559 S.W.3d at 819-22. Ashcraft does not allow a reviewing court

to substitute its judgment for the agency’s in reviewing a close call. In light of Ashcraft, there

remains “a zone of choice within which the decisionmakers can go either way, without

interference by the courts.” Willbanks v. Sec’y of Health & Human Servs., 847 F.2d 301, 303

(6th Cir. 1988). As the Court notes in its January 11, 2019 Opinion, that “zone of choice” is

exactly where this case sits. (R. 22, p. 14). Thus, this Court finds no reason in Ashcraft to

reconsider its January 11, 2019 ruling denying Z’s Motion for Preliminary Injunction.




                                                  2
CONCLUSION AND ORDER

       Based on the reasons above, and the Court being otherwise sufficiently advised, Z’s

Motion for Preliminary Injunction, (R. 5), remains DENIED.

       A telephonic conference is hereby set for February 4, 2019 at 10:30 Central

Standard Time. The Court shall place the call.



IT IS ORDERED.

                                                              January 25, 2019




                                                 3
